              Case 4:19-cv-03891-HSG Document 25 Filed 09/14/20 Page 1 of 2




     Bennett M. Cohen, Esq. (State Bar No. 98065)
 1
     Law Office Of Bennett M. Cohen, PC
 2   1438 Market Street
     San Francisco, California 94102
 3   Telephone (415) 864-3246; Fax (415) 373-9365
     Email: bennettmcohen@gmail.com
 4

 5
     Attorney for PLAINTIFF NATALYA VIGDORCHIK

 6

 7                                UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                        OAKLAND DIVISION

10
      NATALYA VIGDORCHIK,                                 Case No. 4:19-cv-03891-HSG
11

12             Plaintiff,                                 STIPULATION OF DISMISSAL AND
                                                          ORDER [FRCP 41(a)]
13               vs.
                                                          Judge: Haywood S. Gilliam, Jr.
14
      LIBERTY LIFE ASSURANCE COMPANY
15
      OF BOSTON, WELLS FARGO &
      COMPANY GROUP DISABILITY INCOME
16    PLAN,
17             Defendants.
18

19
            Plaintiff Natalya Vigdorchik, Defendant Liberty Life Assurance Company of Boston, and
20
     Defendant Wells Fargo & Company Long-Term Disability Plan erroneously sued as Wells Fargo
21
     & Company Group Disability Income Plan, hereby stipulate under Federal Rule of Civil
22
     Procedure 41(a)(1)(A)(ii) that this action be dismissed with prejudice as to all claims, causes of
23
     action and parties, with each party bearing that party’s own attorney’s fees and costs.
24

25

26

27
                                                      1
28                                              ______________________________________________
     STIPULATION OF DISMISSAL AND ORDER[FRCP 41(A)]; Case No. 4:19-cv-03891-HSG
              Case 4:19-cv-03891-HSG Document 25 Filed 09/14/20 Page 2 of 2




 1   Dated: September 1, 2020                      LAW OFFICE OF BENNET M. COHEN, PC

 2                                                 By: /s/ Bennett M. Cohen
                                                      BENNETT M. COHEN, Attorney for Plaintiff
 3                                                    NATALYA VIGDORCHIK
 4
     Dated: September 1, 2020                      ROPERS, MAJESKI, KOHN & BENTLEY
 5

 6
                                                   By: /s/ Blake J. Russum
                                                      BLAKE J. RUSSUM
 7
                                                      Attorneys for Defendants,
 8
                                                      LIBERTY LIFE ASSURANCE COMPANY
                                                      OF BOSTON; WELLS FARGO & COMPANY
 9
                                                      LONG-TERM DISABILITY PLAN
                                                      erroneously sued as WELLS FARGO &
10                                                    COMPANY GROUP DISABILITY INCOME
                                                      PLAN
11

12                                          ATTESTATION
13          I, Bennett M. Cohen, attest that the concurrence in the filing of this Stipulation of
14   Dismissal [FRCP 41(a)] has been obtained from the other signatory herein.
15

16   Dated: September 1, 2020                      LAW OFFICE OF BENNET M. COHEN, PC
17                                                 By: /s/ Bennett M. Cohen
                                                      BENNETT M. COHEN, Attorney for Plaintiff
18                                                    NATALYA VIGDORCHIK
19

20                                                ORDER

21
            GOOD CAUSE APPEARING and based on the STIPULATION of the parties, this case
22
     is ordered dismissed with prejudice.
23

24
     Dated: September 14, 2020
25
                                                   By: ________________________________
26                                                    DISTRICT COURT JUDGE
27
                                                      2
28                                              ______________________________________________
     STIPULATION OF DISMISSAL AND ORDER[FRCP 41(A)]; Case No. 4:19-cv-03891-HSG
